Name: 81/1036/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the Kingdom of Belgium in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1975 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-30

 Avis juridique important|31981D103681/1036/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the Kingdom of Belgium in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1975 (Only the French and Dutch texts are authentic) Official Journal L 375 , 30/12/1981 P. 0011 - 0012+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . COMMISSION DECISION OF 16 NOVEMBER 1981 CONCERNING THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE KINGDOM OF BELGIUM IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1975 ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 81/1036/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE ; WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , SHALL CLEAR THE ACCOUNTS OF THE AUTHORITIES AND BODIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS THE KINGDOM OF BELGIUM HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1975 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS SHALL INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE TO EACH MEMBER STATE ; WHEREAS , UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT A PART OF THE EXPENDITURE DECLARED AMOUNTING TO BFRS 40 037 299.50 DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND THEREFORE CANNOT BE FINANCED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS BEEN ABLE TO GIVE ITS VIEWS THEREON ; WHEREAS , AS REGARDS THE PUBLIC STORAGE OF BUTTER , A PART OF THE EXPENDITURE AMOUNTING TO BFRS 4 593 750 CANNOT AT THIS STAGE BE ACCEPTED FOR FINANCING IN VIEW OF THE NEED TO GIVE THE MATTER FURTHER STUDY AND MAY SUBSEQUENTLY BE RECOGNIZED NOT LATER THAN THE CLEARANCE OF THE 1976 ACCOUNTS ; WHEREAS THIS DECISION IS WITHOUT PREJUDICE TO THE OUTCOME OF INQUIRIES UNDER WAY IN THE MILK PRODUCT SECTOR , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE TOTAL EXPENDITURE BY THE KINGDOM OF BELGIUM RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF THE 1975 FINANCIAL YEAR AMOUNTS TO BFRS 8 789 084 723.50 . 2 . THE ACCOUNTS OF THE AUTHORITIES AND BODIES AUTHORIZED BY THE KINGDOM OF BELGIUM TO PAY THE EXPENDITURE FINANCED BY THE FUND , GUARANTEE SECTION , DURING THE 1975 FINANCIAL YEAR SHALL BE CLEARED AS INDICATED IN THE ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 16 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES AUTHORIZED IN BELGIUM TO PAY THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1975 ( BFRS ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1974 472 085 568.00 2 . ADVANCES RECEIVED FOR 1975 8 795 000 000.00 3 . TOTAL AVAILABLE TO COVER EXPENDITURE FOR 1975 9 267 085 568.00 4 . EXPENDITURE INCURRED IN 1975 AND CHARGED AGAINST THE EAGGF , GUARANTEE SECTION - OCCL 3 353 228 579.00 - OBEA 4 686 976 372.50 - ONL 748 879 772.00 TOTAL 8 789 084 723.50 5 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1975 478 000 844.50